UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-2382


HERBERT ANTONIO QUINTANILLA,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   July 26, 2013                  Decided:   August 7, 2013


Before WYNN, DIAZ, and THACKER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Ronald D. Richey, LAW OFFICE OF RONALD D. RICHEY, Rockville,
Maryland, for Petitioner.    Stuart F. Delery, Principal Deputy
Assistant Attorney General, Shelley R. Goad, Assistant Director,
Jennifer R. Khouri, Office of Immigration Litigation, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Herbert Antonio Quintanilla, a native and citizen of

El Salvador, petitions for review of an order of the Board of

Immigration Appeals (“Board”) denying his motion to reconsider

and remand.   We deny the petition for review.

          Quintanilla had thirty days to timely file a petition

for review.   See 8 U.S.C. § 1252(b)(1) (2006).   This time period

is “jurisdictional in nature and must be construed with strict

fidelity to [its] terms.”      Stone v. INS, 514 U.S. 386, 405

(1995).   The filing of a motion to reopen or reconsider with the

Board does not toll the thirty-day period for seeking review of

an underlying decision.   Id. at 394.   Accordingly, our review is

limited to the propriety of the Board’s October 10, 2012 order

denying Quintanilla’s motion to reconsider and remand.    We lack

jurisdiction to review the August 17, 2011 order dismissing the

appeal from the immigration judge’s order and the April 12, 2012

order denying the first motion to reopen.

          The Board’s denial of reconsideration and reopening is

reviewed for abuse of discretion. *   8 C.F.R. § 1003.2(a) (2013);

INS v. Doherty, 502 U.S. 314, 323-24 (1992); Narine v. Holder,

559 F.3d 246, 249 (4th Cir. 2009); Mosere v. Mukasey, 552 F.3d

     *
        Because Quintanilla submitted new evidence with the
motion, the Board also construed the motion to reconsider as a
motion to reopen.



                                 2
397, 400 (4th Cir. 2009).                  A motion to reconsider asserts that

the Board made an error in its earlier decision.                                The motion

“shall state the reasons for the motion by specifying the errors

of   fact     or    law    in    the      prior    Board   decision       and     shall       be

supported by pertinent authority.”                   8 C.F.R. § 1003.2(b)(1).                 We

will reverse a denial of a motion to reconsider “only if the

Board      acted    arbitrarily,          irrationally,     or    contrary        to    law.”

Narine, 559 F.3d at 249 (internal quotation marks and citation

omitted).

               An alien may file one motion to reopen within ninety

days    of    the    entry      of   a    final    order   of    removal.         8    U.S.C.

§ 1229a(c)(7)(A), (C) (2006); 8 C.F.R. § 1003.2(c)(2).                                      This

time limit does not apply if the basis for the motion is to seek

asylum       or    withholding       of    removal      based    on     changed       country

conditions, “if such evidence is material and was not available

and would not have been discovered or presented at the previous

proceeding.”         8 U.S.C. § 1229a(c)(7)(C)(ii) (2006); see also 8

C.F.R. § 1003.2(c)(3)(ii).                 The Board’s “denial of a motion to

reopen is reviewed with extreme deference, given that motions to

reopen are disfavored because every delay works to the advantage

of   the     deportable      alien       who   wishes    merely    to    remain        in    the

United States.”           Sadhvani v. Holder, 596 F.3d 180, 182 (4th Cir.

2009) (citations and internal quotation marks omitted).                                      The

motion “shall state the new facts that will be proven at a

                                               3
hearing    to     be    held       if     the    motion       is    granted       and    shall    be

supported       by     affidavits         or     other      evidentiary          material.”        8

C.F.R. § 1003.2(c)(1).                  Such motion “shall not be granted unless

it appears to the Board that evidence sought to be offered is

material     and       was     not        available         and     could     not       have     been

discovered or presented at the former hearing.”                              Id.

             We      conclude           that     the        Board    did     not        abuse     its

discretion in denying reconsideration or reopening.                                     The record

supports the finding that Quintanilla did not show that there

was an error of law or fact in the Board’s earlier decisions

that would warrant reconsideration.                           We also note that insofar

as   Quintanilla        sought          reopening       by    submitting          new    evidence,

substantial evidence supports the finding that he failed to show

that   his   motion          was    timely        and       that    the    new     evidence       was

previously unavailable and could not have been discovered or

presented at his hearing before the immigration judge.

             Accordingly,            we    deny       the    petition       for     review.        We

dispense     with       oral       argument        because          the     facts       and     legal

contentions       are    adequately             presented      in    the    materials          before

this court and argument would not aid the decisional process.



                                                                              PETITION DENIED




                                                  4